Citation Nr: 0730664	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-40 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to service connection for a left knee disorder.

Entitlement to an initial evaluation percent for post-
traumatic stress disorder (PTSD) in excess of 10 percent 
prior to September 13, 2005, and 50 percent thereafter. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1999 to 
October 2003.  Prior to such time, he served in the Army 
National Guard with periods of unverified active duty for 
training.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision denying service 
connection for a left knee disorder and an October 2004 
rating decision granting an initial disability rating of 10 
percent for PTSD, both of the Department of Veterans' Affairs 
(VA) Regional Office (RO) in Seattle, Washington.  
Jurisdiction of this claim was transferred to the RO in 
Chicago, Illinois.

The issue of entitlement to an initial rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Mucoid degeneration of the posterior horn of the medical 
meniscus of the left knee is related to the veteran's active 
service.


CONCLUSION OF LAW

Mucoid degeneration of the posterior horn of the medical 
meniscus of the left knee was incurred in service.  38 
U.S.C.A. §1110 (West 2002);  38 C.F.R. §§ 3.303, 3.304 
(2007).





REASONS AND BASES FOR FINDING AND CONCLUSION
 
VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Analysis 

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The U.S. Court of Appeals for the Federal Circuit 
has also held that the Board must review the entire record, 
but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran contends he is entitled to service connection for 
a left knee disorder. Service medical records indicate no 
history of a left knee disorder prior to entering service; 
thus, the presumption of soundness attaches.  38 C.F.R. § 
3.304(b).  During active service, the veteran was underwent a 
March 2000 MRI study, after which he was diagnosed with 
degeneration in the medial meniscus of the left knee and 
retropatellar pain syndrome (RPPS).  After discharge from 
service, in January 2004, the veteran was afforded a VA 
medical exam, during which the examiner noted that he 
appeared to have a normal range of motion in the left knee 
without pain; no MRI was performed at this examination.  June 
2004 treatment records indicate evidence of medial meniscus 
damage to the left knee, and a September 2005 MRI study shows 
probable mucoid degeneration of the posterior horn of the 
medial meniscus of the left knee.

In light of the above, the Board finds that service 
connection is warranted for a disorder of the left knee.  In 
this regard, the veteran was diagnosed with degeneration of 
the medial meniscus and RPPS of the left knee during service, 
and subsequent records and procedures have confirmed this 
diagnosis.  In addition, while the VA examiner noted the 
veteran's left knee to be essentially normal, no MRI was 
performed during the examination.  Therefore, the Board 
concludes that it is at least as likely as not that currently 
manifested mucoid degeneration of the posterior horn of the 
medical meniscus is related to service.  In resolving all 
doubt in the veteran's behalf, service connection for this 
disability is granted.

ORDER

Service connection for mucoid degeneration of the posterior 
horn of the medical meniscus of the left knee is granted.


REMAND

The veteran submitted a timely Notice of Disagreement (NOD) 
with the initial 10 percent rating for PTSD in July 2005. The 
RO has not issued a Statement of the Case (SOC) to the 
veteran which addresses his NOD. The United States Court of 
Appeals for Veterans Claims (Court) has now made it clear 
that the proper course of action when a timely notice of 
disagreement has been filed is to remand the matter to the 
RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate 
action, including issuance of a statement of the case, is now 
necessary with regard to this issue.  38 C.F.R. § 19.26 
(2006).  The veteran will then have the opportunity to file a 
timely substantive appeal if he wishes to complete an appeal. 

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect 
to the issue of entitlement to an initial 
rating in excess of 10 percent prior to 
September 13, 2005 and 50 percent 
thereafter for PTSD.  All appropriate 
appellate procedures should then be 
followed.  The veteran should be advised 
that he must complete his appeal of this 
issue by filing a timely substantive appeal 
following the issuance of a statement of 
the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


